Citation Nr: 1719369	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2011 for the award of service connection for a chronic left ankle strain.

2.  Entitlement to an effective date prior to February 23, 2011 for the award of service connection for lumbar intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1995 to January 1998.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for lumbar IDVS and assigned a 40 percent evaluation effective February 23, 2011, and for a chronic left ankle strain and assigned a 20 percent rating effective February 23, 2011.  
	
In January 2013, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the January 2013 hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a May 17, 2002 rating decision which denied service connection for a left ankle condition and a back condition, and in a February 20, 2009 rating decision, which confirmed and continued the denials of service connection for a left ankle condition and a back condition.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The development actions requested in the Board's April 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In its remand, the Board found that the claims for an effective date prior to February 23, 2011 for service connection for a chronic left ankle strain, and an effective date prior to February 23, 2011 for IVDS were inextricably intertwined with the CUE claims discussed in the Introduction above.  Specifically, the Board found that it could not adjudicate the earlier effective date claims until the RO had determined whether there was clear and unmistakable error in either its May 2002 or February 2009 rating decisions.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Thereafter, in a June 2014 rating decision, the RO determined that a March 2012 decision to grant service connection for a left ankle and back condition effective February 23, 2011 was not clearly and unmistakably erroneous.  The decision did not address the issue as to whether the May 2002 or February 2009 rating decision was clear and unmistakable, as requested by the Board.  Thus the issues must again be remanded.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ shall adjudicate the referred issues of whether there was CUE in the prior rating decisions issued in May 2002 and February 2009, which denied service connection for a left ankle condition and for a back condition.

2.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any aspect of the appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







